FIRST AMENDMENT TO CREDIT AGREEMENT AND CONSENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT AND CONSENT, dated as of February 7,
2013 (this “Amendment”), is entered into by and among Alterra Capital Holdings
Limited, a Bermuda company (“Alterra Capital”), Alterra Bermuda Limited, a
Bermuda company (“Alterra Bermuda”), Alterra Reinsurance USA Inc., a Connecticut
corporation, (“Alterra Reinsurance” and together with Alterra Capital and
Alterra Bermuda, the “Borrowers”), various lenders party hereto (the “Lenders”),
and Bank of America, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”), Fronting Bank and L/C Administrator.

RECITALS

A. The Borrowers, the Lenders and the Administrative Agent are parties to the
Credit Agreement, dated as of December 16, 2011 (as in effect on the date
hereof, the “Existing Credit Agreement”, and after giving effect to the
amendments in Article II of this Amendment, the “Credit Agreement”). Capitalized
terms used herein without definition shall have the meanings given to them in
the Existing Credit Agreement.

B. Markel Corporation, a Virginia corporation (“Markel”), and Alterra Capital
have agreed that upon satisfaction of certain conditions precedent, Commonwealth
Merger Subsidiary Limited, a Bermuda exempted company and newly formed wholly
owned subsidiary of Markel (“Merger Sub”), will merge into Alterra Capital with
Alterra Capital as the surviving company and a direct, wholly-owned subsidiary
of Markel (the “Merger”) pursuant to the Agreement and Plan of Merger dated as
of December 18, 2012 (the “Merger Agreement”) among Alterra Capital, Markel and
Merger Sub.

C. The Borrowers desire to obtain the consent of the Required Lenders to the
Merger and to make certain amendments to the Existing Credit Agreement, and the
Administrative Agent and the Required Lenders have agreed to make such
amendments on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

ARTICLE I

CONSENT

1.1 Upon satisfaction of the conditions set forth in Section 3.1 of this
Amendment, notwithstanding anything contained in Sections 7.04 and 8.01(k) of
the Existing Credit Agreement to the contrary, the undersigned Lenders hereby
each consent to the Merger and the Change of Control that will occur upon
effectiveness of the Merger and waive any Event of Default under Section 8.01(f)
of the Existing Credit Agreement as a result of noncompliance with Section 7.04
of the Existing Credit Agreement or under Section 8.01(k) of the Existing Credit
Agreement (in effect immediately prior to the effectiveness hereof) that would
arise as a result of the Merger.

1.2 This consent shall not constitute or be deemed to be a waiver of, consent to
or departure from, any other term or provision in the Existing Credit Agreement,
which shall continue in full force and effect, nor shall this limited consent
constitute a course of dealing among the parties.

ARTICLE II

AMENDMENTS TO CREDIT AGREEMENT

2.1 Upon effectiveness of the Merger, the Existing Credit Agreement will be
amended as follows:

(a) Amendments to Section 1.01. Section 1.01 is amended by:

(i) amending and restating the definition of “Aggregate Commitments” to read as
follows:

“Aggregate Commitments” means the Commitments of all the Lenders. On the First
Amendment Effective Date the Aggregate Commitments are $900,000,000.

(ii) amending and restating the definition of “Alterra Capital” to read as
follows:

“Alterra Capital” means Alterra Capital Holdings Limited, a Bermuda exempt
company and the surviving company in the Merger.

(iii) amending and restating the definition of “Change of Control” to read as
follows:

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of at least 51% or more of the equity securities of Markel entitled
to vote for members of the board of directors or equivalent governing body of
Markel on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option right)
without regard to the voting limitations set forth in the Organization Documents
of Markel;

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of Markel cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors);

(c) Markel fails to own, directly or indirectly, free and clear of all Liens,
100% of the Equity Interests of Alterra Capital without regard to any voting
limitations set forth in the Organization Documents of Alterra Capital; or

(d) Alterra Capital fails to own, directly or indirectly, free and clear of all
Liens, 100% of the Equity Interests of Alterra Bermuda and each Person who
becomes a Designated Borrower (so long as such Person is a Designated Borrower)
without regard to any voting limitations set forth in the Organization Documents
of such Subsidiary.

(iv) adding the following definitions in proper alphabetical order:

“First Amendment” means the First Amendment to Credit Agreement and Consent
dated as of February 7, 2013 by and among the Borrowers, the Lenders party
thereto and the Administrative Agent.

“First Amendment Effective Date” has the meaning set forth in the First
Amendment.

“Markel” means Markel Corporation, a Virginia corporation.

“Merger” means a merger of Merger Sub into Alterra Capital with Alterra Capital
as the surviving company and a direct, wholly-owned subsidiary of Markel
pursuant to the Agreement and Plan of Merger dated as of December 18, 2012 among
Alterra Capital, Markel and Merger Sub.

“Merger Sub” means Commonwealth Merger Subsidiary Limited, a Bermuda exempted
company and newly formed wholly owned subsidiary of Markel.

(b) Amendment to Section 6.01(d). Section 6.01(d) is amended and restated to
read as follows:

(d) [Reserved]

(c) Amendment to Section 7.05. Section 7.05 is amended and restated to read as
follows:

7.05 Transactions with Affiliates. Enter into, or cause, suffer or permit to
exist, any arrangement, transaction or contract with any of its Affiliates
unless such arrangement, transaction or contract is on an arm’s length basis;
provided that the foregoing restriction shall not apply to (i) Permitted
Transactions, (ii) transactions between or among Markel and any of its Wholly
Owned Subsidiaries or between and among any of Markel’s Wholly Owned
Subsidiaries, (iii) Restricted Payments permitted pursuant to Section 7.07,
(iv) reasonable and customary fees paid to members of the board of directors (or
similar governing body) of Alterra Capital and its Subsidiaries and
reimbursement of reasonable expenses of directors of Alterra Capital and its
Subsidiaries, (v) compensation arrangements for officers and other employees of
Markel and its Subsidiaries entered in the ordinary course of business, and
(vi) the provision of director’s, officer’s and employee’s indemnification and
insurance in the ordinary course of business.

(d) Amendments to Section 8.01. Section 8.01 of the Credit Agreement is amended
as follows:

(i) Section 8.01(k) is amended and restated to read as follows:

(k) Change of Control. A Change of Control occurs.

(ii) The following new subsection (m) is inserted at the end of Section 8.01:

(m) Merger Documents. Alterra Capital fails to provide Administrative Agent with
the following on or before the date which is five (5) Business Days (or such
longer period as may be acceptable to the Administrative Agent) following the
date on which the Merger becomes effective, each in form and substance
reasonably satisfactory to the Administrative Agent: (i) an opinion of Bermuda
counsel to the Borrowers and (ii) a certificate of the secretary or an assistant
secretary of Alterra Capital certifying (A) that attached thereto is a true and
complete copy of the memorandum of association of Alterra Capital filed with the
Registrar of Companies for the Bermuda Ministry of Finance after giving effect
to the Merger, (B) that attached thereto is a true and complete copy of the
Bye-laws or similar governing document of Alterra Capital after giving effect to
the Merger, and (C) as to the incumbency and genuineness of the signature of
each officer of Alterra Capital entitled to execute Loan Documents and request
Credit Extensions under the Credit Agreement, and attaching all such copies of
the documents described above.

(e) Amendment to Schedule 2.01. Schedule 2.01 (Commitments and Applicable
Percentages) is amended by substituting Schedule 2.01 attached hereto therefor.

ARTICLE III

CONDITIONS OF EFFECTIVENESS

3.1 This Amendment shall become effective as of the date hereof (the “First
Amendment Effective Date”) when, and only when, each of the following conditions
precedent shall have been satisfied:

(a) The Administrative Agent shall have received a counterpart of this Amendment
executed and delivered by the Borrowers, the Administrative Agent and the
Required Lenders.

(b) The representations and warranties of the Borrowers contained in Article V
of the Existing Credit Agreement and in the other Loan Documents are true and
correct in all material respects as of the First Amendment Effective Date, with
the same effect as though made on such date (unless stated to relate solely to
an earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date).

(c) No Default has occurred and is continuing or will result from the execution
and delivery or effectiveness of this Amendment.

(d) The Administrative Agent shall have received an amendment fee of $15,000 for
each consenting Lender.

ARTICLE IV

CONFIRMATION OF REPRESENTATIONS AND WARRANTIES

Each Borrower hereby represents and warrants, on and as of the First Amendment
Effective Date, that (i) the representations and warranties applicable to such
Borrower contained in Article V of the Existing Credit Agreement and in the
other Loan Documents are true and correct in all material respects as of the
First Amendment Effective Date, with the same effect as though made on such date
(unless stated to relate solely to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date), (ii) this Amendment has been duly authorized,
executed and delivered by such Borrower and constitutes the legal, valid and
binding obligation of such Borrower enforceable against it in accordance with
its terms, subject to general principles of equity (regardless of whether
considered in a proceeding in equity or at law) and to applicable bankruptcy,
insolvency, and similar laws affecting the enforcement of creditors’ rights
generally, (iii) no Default shall have occurred and be continuing, both
immediately before and after giving effect to the applicable provisions of this
Amendment, and (iv) the Borrowers have heretofore furnished to the
Administrative Agent true and complete copies of the Merger Agreement (including
all publicly available exhibits and schedules) and all amendments, modifications
and waivers relating thereto, in each case as in effect on the First Amendment
Effective Date.

ARTICLE V

MISCELLANEOUS

5.1 Governing Law. This Amendment shall be governed by and construed and
enforced in accordance with the laws of the State of New York.

5.2 Full Force and Effect. Except as provided in Article I hereof, the Existing
Credit Agreement shall continue in full force and effect in accordance with the
provisions thereof. Upon the effectiveness of the Merger, the Existing Credit
Agreement as amended pursuant to Article II hereof shall continue in full force
and effect and any reference to the Existing Credit Agreement or any of the
other Loan Documents herein or in any Loan Document shall refer to the Credit
Agreement and the other Loan Documents as amended pursuant to Article II hereof.
This Amendment is limited as specified and shall not constitute or be deemed to
constitute an amendment, modification or waiver of any provision of the Existing
Credit Agreement except as expressly set forth herein. This Amendment shall
constitute a Loan Document under the terms of the Credit Agreement.

5.3 Expenses. All reasonable fees and expenses of counsel to the Administrative
Agent, and all reasonable out-of-pocket costs and expenses of the Administrative
Agent, in each case, in connection with the preparation, negotiation, execution
and delivery of this Amendment and the other Loan Documents delivered in
connection herewith shall be paid prior to the First Amendment Effective Date to
the extent invoiced prior to the First Amendment Effective Date.

5.4 Severability. To the extent any provision of this Amendment is prohibited by
or invalid under the applicable law of any jurisdiction, such provision shall be
ineffective only to the extent of such prohibition or invalidity and only in any
such jurisdiction, without prohibiting or invalidating such provision in any
other jurisdiction or the remaining provisions of this Amendment in any
jurisdiction.

5.5 Successors and Assigns. This Amendment shall be binding upon, inure to the
benefit of and be enforceable by the respective successors and permitted assigns
of the parties hereto.

5.6 Construction. The headings of the various sections and subsections of this
Amendment have been inserted for convenience only and shall not in any way
affect the meaning or construction of any of the provisions hereof.

5.7 Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. Delivery of an executed signature page
of this Amendment by facsimile transmission or electronic “.pdf” file shall be
effective as delivery of a manually executed counterpart hereof.

[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized officers as of the date first above written.

ALTERRA CAPITAL HOLDINGS LIMITED

By:
Name:
Title:


ALTERRA BERMUDA LIMITED

By:
Name:
Title:


ALTERRA REINSURANCE USA INC.

By:
Name:
Title:


1

BANK OF AMERICA, N.A., as


Administrative Agent, Fronting Bank, L/C Administrator and Lender

By:
Name: Tiffany Burgess
Title: Vice President


WELLS FARGO BANK, NATIONAL ASSOCIATION

By:
Name:
Title:


CITIBANK, N.A.

By:
Name:
Title:


ING BANK N.V., LONDON BRANCH

By:
Name:
Title:


By:
Name:
Title:


THE BANK OF NEW YORK MELLON

By:
Name:
Title:


LLOYDS TSB BANK PLC

By:
Name:
Title:


By:
Name:
Title:


COMMERZBANK AKTIENGESELLSCHAFT, FILIALE LUXEMBURG

By:
Name:
Title:


U.S. BANK NATIONAL ASSOCIATION

By:
Name:
Title:


BARCLAYS BANK PLC

By:
Name:
Title:


2

DEUTSCHE BANK AG NEW YORK BRANCH

By:
Name:
Title:


By:
Name:
Title:


NORDEA BANK FINLAND PLC, NEW YORK BRANCH

By:
Name:
Title:


COMERICA BANK

By:
Name:
Title:


3